Citation Nr: 0605070	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-02 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post arthroscopy and chondromalacia of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1983 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran ratings of 
10 percent each for his right knee and left knee 
disabilities.  The veteran requests higher ratings.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in October 2003.  A 
transcript of the hearing is of record.  In February 2004 and 
May 2005, the Board remanded the veteran's case to the RO for 
further development.  The case was recently returned to the 
Board in November 2005.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  Status post arthroscopy and chondromalacia of the right 
knee manifested predominantly with a range of motion limited 
in flexion from 100 degrees to 130 degrees, extension from 0 
degrees to five degrees, swelling, some effusion, pain with 
motion, and no instability.

3.  Chondromalacia of the left knee manifested predominantly 
with a range of motion limited in flexion from 110 degrees to 
130 degrees, normal extension, no effusion, and no 
instability.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for status post arthroscopy and chondromalacia of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5258, 5259, 5260, 5261 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5259, 5260, 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in February 2002, after the enactment of the VCAA.  

An RO letter dated in March 2002, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his condition was worse or 
had increased in severity.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  As a practical matter, the Board finds 
that the veteran has been notified of the requirements of 
VCAA.  The AOJ's February 2004 letter requested that he 
submit any evidence that he had pertaining to his claim.  In 
addition, the July 2002 Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

The veteran is currently service connected for status post 
arthroscopy with partial lateral meniscectomy and excision of 
plica, chondromalacia of the right knee and chondromalacia of 
the left knee.

An April 2001 VA outpatient medical record shows that the 
veteran complained of an episode of locking in his knee, 
which was associated with pain and swelling.  This resolved 
during the week.  He also reported a daily swelling in his 
knees since that time with the right greater than the left.  
He had an increase in his symptoms as the day progressed and 
his symptoms were exacerbated by any activity.  Physical 
examination revealed that the right knee joint had no 
diffusion.  He had pain to palpation in the medial joint line 
and no lateral joint line tenderness.  He did have some 
discomfort with palpation of the posterior knee with some 
fullness noted.  There was no distinct mass or distinct fluid 
collection palpable.  He had no pain to palpation of his 
patella.  He had minimal pain with flexion and extension and 
range of motion of his patellofemoral joint, and he did have 
some crepitus with range of motion.  His knee was stable to 
varus and valgus stress at zero and 30 degrees.  Anterior and 
posterior drawer, Lachman and McMurray tests were negative 
for pain or a click.  X-rays of both knees showed some mild 
arthritic changes including some squaring of the condyles 
with a small amount of subchondral sclerosis.  The examiner 
noted atrophy of the quads on the right, mostly likely due to 
disuse.  It was noted that the veteran may have had some 
degenerative meniscal tears that were causing his symptoms.  
He also may have had a meniscal cyst or possible Baker's cyst 
to the posterior aspect of his knee secondary to the 
inflammation in his knee joint.  The examiner also noted that 
the veteran's symptoms could also be related to early 
osteoarthritis of the knee.

A May 2001 VA outpatient medical record showed no evidence of 
effusion in the right knee.  The veteran had full range of 
motion and there was some guarding with range of motion.  He 
had good stability with valgus strain at zero to 30 degrees.  
He also had stability with anterior and posterior forces.  
Lachman and McMurray's tests were negative for any pain or 
clicking.  The examiner noted that the veteran had evidence 
of a medial meniscal tear on magnetic resonance imaging (MRI) 
with consistent symptoms.

An October 2001 VA outpatient medical record shows that the 
veteran had about 5 degrees of extension in the right knee 
and flexion to 120 degrees with some crepitance noted.  His 
patella was stable.  He also had mild Baker's cyst in the 
posterior aspect in his popliteal fossa.  He did not have any 
effusion.

In May 2002, the veteran underwent a VA examination, wherein 
he stated that he had pain in his right knee worse than the 
left and the pain in the right knee was eight out of 10 in 
intensity and flared to a 10 at times.  He stated there was 
weakness in both knees and stiffness in both knees in the 
morning.  He also complained of swelling in the knees on the 
right more than on the left, but no heat or redness.  He had 
a giving away feeling in the right knee, but not in the left, 
which occurred two to three times a day.  There had been some 
locking in the right knee and he had severe locking in the 
right knee about a year ago.  He stated that he had an MRI 
and it revealed torn cartilage, arthritis, and a Baker's 
cyst.  There was fatigability and lack of endurance in both 
knees with the right greater than the left.  His current job 
required him to get in and out of a small truck or car and by 
the end of the day, his right knee symptoms would flare.  
Precipitating factors were increase in activities, cold damp 
weather, and prolonged standing more than 30 minutes.  
Alleviating factors were sitting and rest.  He had no 
episodes of dislocation or recurrent subluxation.  Physical 
examination revealed obvious swelling and effusion on the 
right knee, but no discoloration.  There was incomplete 
extension of the right knee.  The right knee remained 
extended 80 degrees from the vertical and did not dangle at 
90 degrees as the left knee.  Examination of the right knee 
revealed tenderness medially, posteriorly and over the 
patella.  There was no pain with ballottement of the patella.  
Examination of the left knee revealed tenderness medially and 
posteriorly.  There was no ligament laxity of either knee and 
no discoloration.  There was also no effusion of the left 
knee.  Motor strength was 4/5 in the left knee and 3.5/5 of 
the right knee to extension.  Range of motion of the right 
knee was reduced when compared to the left knee.  The 
diagnoses were right knee degenerative joint disease with 
Baker's cyst, medial meniscus tear of the right knee, status 
post meniscus surgery, and left knee pain.  The VA examiner 
reviewed a May 2001 MRI of the right knee and found a small 
right knee effusion.  There was also a small Baker's cyst and 
evidence of a medial meniscus tear.  There was also evidence 
of degenerative changes in the medial femoral compartment.  
The ligaments were intact and the lateral meniscus was 
intact.  Range of motion testing revealed normal extension of 
the right and left knees and flexion in the left knee to 110 
degrees and flexion in the right knee to 100 degrees.

A May 2002 VA physical therapy record showed range of motion 
testing for the veteran's knees.  Active range of motion 
testing revealed extension of the right knee limited to 18 
degrees and flexion of the right knee limited to 75 degrees.  
Extension of the left knee was limited to 10 degrees and 
flexion of the left knee was limited to 90 degrees.  Passive 
range of motion revealed extension of the right knee to five 
degrees and flexion of the right knee to 105 degrees.  
Extension of the left knee was to five degrees and flexion of 
the left knee was to 120 degrees.  Active range of motion 
after 10 repetitions with five pound weights revealed 
extension of the right knee limited to 20 degrees and flexion 
of the right knee limited to 70 degrees.  Extension of the 
left knee was limited to 15 degrees and flexion of the left 
knee was limited to 80 degrees.

In October 2003, the veteran testified during a Board hearing 
and stated that he wore a knee brace on the right knee, which 
he had been wearing for two years.  He stated that his right 
knee gave out on him when walking or going up steps.  His 
left knee would give out on him as well and both of his knees 
would swell if he was on them for a length of time.  At that 
time he had a sit-down job.  On a scale of one to 10 in 
regards to pain, he rated his left knee as a five daily and 
an eight to nine for his right knee.  He stated that he had 
missed about four or five days of work in the past year 
because of his knees.

A June 2004 MRI of the left knee revealed a linear tear of 
the posterior horn of the medial meniscus, a complex linear 
tear of the posterior horn of the lateral meniscus, and a 10 
mm posterior and 7 mm lateral paramensical cysts 
communicating with the complex tear of the lateral meniscus.

In September 2004, the veteran underwent a VA examination.  
The veteran stated that he had swelling in both knees as well 
as stiffness, weakness, pain and occasional locking.  He also 
had fatigability and lack of endurance.  He denied any 
episodes of dislocation or subluxation.  Physical examination 
revealed tenderness of the prepatellar tendon as well as 
tenderness of the lateral side of both knees.  There was 
moderate swelling in both knees and guarding of motion.  
There was weakness and excess fatigability and the examiner 
noted evidence of pain on motion, but no lack of 
coordination.  The diagnosis was chronic sprain of both 
knees, which was a major impact on the veteran's ability to 
find a gainful employment.  X-rays of the knees revealed a 
normal examination of the knees.  Active range of motion 
testing revealed extension of the right knee limited to 25 
degrees and extension limited to 15 degrees for the left 
knee.  Flexion of the right knee was to 65 degrees and 85 
degrees for the left knee.  Passive range of motion revealed 
extension of the right knee at 15 degrees and the left knee 
at 10 degrees.  Flexion of the right knee was to 80 degrees 
and 95 degrees for the left knee.  Repetitive testing with 
resistance revealed active range of motion in extension at 25 
degrees for the right knee and 20 degrees for the left knee.  
Flexion was to 60 degrees for the right knee and 80 degrees 
for the left knee.  The veteran reported pain at the end of 
active range of motion and beginning of passive range of 
motion.  Pain was increased with repetitions.

In December 2004, range of motion studies of the knees was 
conducted by VA to clarify the results of the range of motion 
testing during the September 2004 VA examination.  Testing 
for active range of motion revealed extension limited to 
three degrees for the right knee and flexion limited to 100 
degrees.  Extension was normal for the left knee and flexion 
was to 125 degrees.  Passive range of motion revealed 
extension at 3 degrees for the right knee and flexion to 110 
degrees.  Extension was normal for the left knee and flexion 
was to 130 degrees.  Repetitive testing with resistance 
revealed extension limited to three degrees for the right 
knee and flexion to 100 degrees.  Extension of the left knee 
remained normal and flexion was to 125 degrees.

A December 2004 VA outpatient medical record shows the 
veteran complaining of left knee pain and snapping.  Physical 
examination revealed no effusion, but tenderness over the 
medial joint line.  He had full range of motion and increased 
pain on hyperextension.  The diagnosis was a tear posterior 
horn left medial meniscus.

In June 2005, the veteran began receiving Hyalgan injections 
for both knees.  The diagnosis at that time was degenerative 
joint disease of the knees.  Records show that the veteran 
continued to have pain after the injections.

In August 2005, the veteran underwent a VA examination.  The 
veteran denied that his knee disabilities had any effect on 
his current job.  The veteran's complaints as to swelling and 
pain remained the same from prior VA examinations.  Physical 
examination of the right knee revealed no tenderness along 
the joint line.  There was also no evidence of pain on 
motion, no edema, redness, effusion, or swelling.  There was 
no meniscal or ligamentous instability and the knee was 
stable to varus, valgus, and anterior/posterior drawer 
testing.  Examination of the left knee revealed no objective 
evidence of pain on motion and no tenderness along the medial 
and lateral joint line.  There was no edema, redness, 
effusion, or swelling.  The knee was stable to varus, valgus, 
anterior, posterior Drawer test and there was no ligamentous 
or meniscus instability.  Range of motion testing was 
conducted and revealed that active and passive range of 
motion in flexion of the right and left knees were to 130 
degrees.  Extension was normal.  Range of motion after 
repetitive testing with resistance remained the same.  The 
diagnosis was chondromalacia patella bilateral knees.  X-rays 
of the bilateral knees revealed a normal examination of the 
both knees.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2005)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).


5256 	Knee, ankylosis of:
	Extremely unfavorable, in flexion at an angle of 45° or more	
		60	
	In flexion between 20° and 45°						
	50
	In flexion between 10° and 20°						
	40
	Favorable angle in full extension, or in slight flexion 
between 0° and 10°	30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005).

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the 
joint
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2005).

525
9
Cartilage, semilunar, removal of, symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005).

5260
Leg, limitation of flexion of:

Flexion limited to 
15°
30

Flexion limited to 
30°
20

Flexion limited to 
45°
10

Flexion limited to 
60° 
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).



5261
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5261 (2005).


The veteran's disability has been essentially rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5261, 
pursuant to which limitation of motion of the knee and 
cartilage injuries are rated.  However, to give the veteran 
every consideration in connection with the matter on appeal, 
the Board has, as the RO has done, considered all potentially 
applicable diagnostic codes under section 4.71a in rating the 
veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (one diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology).

After review of the evidence of record, the Board finds that 
an evaluation in excess of 10 percent each for the veteran's 
right knee disability and left knee disability is not 
warranted.  As such, the veteran is not shown to have 
instability of the right or left knee or recurrent 
subluxation of either knee.  Therefore, an evaluation using 
38 C.F.R. § 4.71a, Diagnostic Code 5257 is not for 
application.  Further, the veteran was noted to have effusion 
in the right knee during the May 2002 VA examination.  
However, future VA treatment records and examination reports 
in December 2004 and August 2005 show that the veteran had no 
effusion in the right knee.  In addition, the veteran is not 
shown to have effusion in his left knee joint.  Moreover, 
although he has stated that he had symptoms of locking, there 
has been no objective evidence that the veteran had any 
episodes of locking in the joint.  In this regard, although 
the veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, an evaluation using 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2005) is not applicable for 
the veteran's left and right knee disabilities because these 
criteria require frequent episodes of locking, pain and 
effusion in the joint, and although effusion was found in the 
right knee joint on one occasion, it has not been shown to be 
frequent.

An evaluation in excess of 10 percent using 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2005) for limitation of 
motion is also not warranted.  A May 2002 VA physical therapy 
note does show that the veteran was limited in extension to 
20 degrees in the right knee and 15 degrees in the left knee 
after repetitive use and with resistance.  However, the 
remaining medical records from October 2001, May 2002, 
December 2004, and August 2005 show that the veteran did not 
have a limitation of range of motion of either the left or 
right knee that would be compensable under these diagnostic 
codes.  Further, the September 2004 VA medical examination 
report showed increased limitation of motion of the left and 
right knees, but these results were later clarified in the 
December 2004 VA medical report.  Thus, the Board finds that 
the predominant range of motion of the veteran's left and 
right knees is not compensable under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2005) and does not warrant an 
evaluation in excess of 10 percent.  Finally, the Board notes 
that the veteran does not have ankylosis of the left or right 
knee and 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2005) would 
not apply.

In conclusion, an evaluation in excess of 10 percent for the 
veteran's right knee disability and an evaluation in excess 
of 10 percent for the veteran's left knee disability are not 
warranted using all rating criteria applicable for 
disabilities of the knee.





ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
status post arthroscopy and chondromalacia of the right knee 
is denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


